Case 1:20-cv-05196-BMC Document 21 Filed 01/04/21 Page 1 of 1 PagelD #: 349

MOSS & KALISH, piic

COUNSELLORS AT LAW
122 EAST 42N° STREET

MARK L. KALISH NEW YORK, NY 10168-0098 NASSAU OFFICE
Gary N. Moss 600 OLD COUNTRY RD, SUITE 206
Davip B. GELFARB* s GARDEN CITY, NY 11630
— TELEPHONE: (212) 867-4488 —
JAMES SCHWARTZMAN TELECOPIER: {212) 983-5276 writer's 6-mall:
<aubo ADUITTED Wt samo E-MAIL: LAWYERS @MOSSKALISH.COM gelfarb@mosskalish.com
January 4, 2021

Via ECF

Honorable Brian M. Cogan

United States District Judge, Eastern District of New York

225 Cadman Plaza

Brooklyn, New York 11201

Re: Xinyu Liu et al, v. Richard Xia et al.. 20 CV 5196 (E.D.N.¥) (BMC)

Dear Judge Cogan:

We represent plaintiffs in the captioned action. Pursuant to Your Honor’s Minute Entry
and Order dated December 29, 2020, we write to advise the Court that plaintiffs have filed a
notice voluntarily discontinuing this action without prejudice pursuant to Rule 41(a)(1)(A)(i).
Accordingly, plaintiffs understand that there will be no Initial Status and Pre-motion Conference
on January 5, 2021.

Thank you for your consideration of this matter.

Respectfully submitted,

dS

David B. Gelfarb

cc: All counsel of record (via ECF)
